Citation Nr: 1746445	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  16-62 363		DATE
Advanced on the Docket


THE ISSUE

Entitlement to an effective date prior to March 1, 2016, for total disability evaluation based on individual unemployment (TDIU).


ORDER

An effective date of March 3, 2015, and no earlier, is granted for the Veteran's TDIU.


FINDING OF FACT

The record first reflected evidence of unemployability on March 3, 2015.


CONCLUSION OF LAW

The criteria for an effective date of March 3, 2015, for TDIU have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016); Rice v. Shinseki, 22 Vet. App. 447, 456-57 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty with the United States Navy from June 1954 to June 1958.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  As claims for TDIU are considered claims for increases, the effective date will be the earliest date as of which it is factually ascertainable based on all evidence of record that an increase in disability had occurred if a complete claim or intent to file a claim is received within one year from such date; otherwise, it will be the date of receipt of such claim.  38 C.F.R. § 3.400(o)(2).  

The date of receipt is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A claim received within one year of separation from active service will be assigned an effective date of the day following separation.  38 U.S.C.A. §5110(b)(1); 38 C.F.R. § 3.400(b)(2).

VA will grant entitlement to TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry in determining entitlement to TDIU is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The sole fact that the Veteran was or is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service-connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  

Here, the Veteran contends that his TDIU, which currently has an effective date of March 1, 2016, should date back to his service connection claim for neck and back disabilities, vertigo, and temporomandibular joint dysfunction (TMJ) filed on December 23, 2010.  Also on this date, the Veteran became schedularly eligible for consideration for TDIU, as he was awarded an increase that made his combined evaluation of service-connected disabilities 60 percent effective December 23, 2010 (and which combined evaluation has since been increased to 80 percent).  The Veteran also argues that, by failing to solicit a claim for TDIU once he became schedularly eligible, VA failed in its duty to assist the Veteran.

Under Rice v. Shinseki, VA is required to consider a TDIU claim where it is raised by the Veteran or reasonably raised by the record during the adjudicatory process of the underlying disability or during the appeal of the initial rating for that disability, which VA has construed to include a duty to assist the Veteran develop that TDIU claim.  22 Vet. App. 447, 453-54 (2009).  However, a claim for TDIU is only implicitly raised where a veteran presents evidence of unemployability in seeking a higher rating.  Comer v. Peake, 552 F.3d 1362, 1367 (Fed. Cir. 2009).  That is to say, the duty to assist in developing a TDIU claim is triggered by evidence of unemployability, and not by achievement of a certain percentage combined disability evaluation.  Therefore, VA has not failed in its duty to assist the Veteran, as evidence of unemployability was not of record at the time of the service connection adjudication that increased the Veteran's combined evaluation to 60 percent, and the Veteran did not at any point contest the initial rating for those disabilities.

Further, the Veteran argues that his TDIU should be effective to the date on which he applied for service connection for the disabilities that later became the basis for his TDIU.  As discussed above, TDIU is warranted only where there is evidence of unemployability.  A disability rating is recognition that the impairment makes it difficult to obtain or keep employment; a TDIU requires a finding that the service-connected disabilities render the Veteran unemployable.  Although it was later found that these service-connected disabilities did render the Veteran unemployable, this finding was predicated upon the evidence of unemployability, which was not of record at the time service connection was awarded.

As the Veteran did not assert that his bilateral hearing loss prevented him from securing or following gainful employment when he applied for an increased evaluation for that disability on December 23, 2010, there was no implicit TDIU claim raised.  See Comer, 552 F.3d at 1367.  Accordingly, the effective date for the Veteran's TDIU claim will be either March 1, 2016 - the date of receipt of his TDIU claim - or the date within one year prior at which it became factually ascertainable that the Veteran was unemployable due to his service-connected disabilities.  

Records prior to this period indicate the Veteran's work history.  In a February 2005 VA treatment record, the Veteran reported that he was working as an electrical engineer and was in the top one percent in his field.  A March 2008 VA treatment record noted that he was a retired engineer, but did not state when he retired or for what reasons.  An April 2011 traumatic brain injury consult noted that the Veteran reported that he "continues to work at age 75 in some limited capacity," although it does not identify what this employment was.  A February 2012 VA treatment record noted that his professional work was with computers, but did not state whether he continued to work or, if not, when and why he had stopped working.  

A March 2015 VA headaches examination is the first indication in the record that the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment.  The examiner noted that the Veteran's migraine headaches are severe and disabling for up to a full day when they occur, which at that time was more than once per month.  A May 2015 VA shoulders examination further noted that his service-connected cervical spine disability interfered with his ability to work as it prevented the Veteran from lifting more than 20 pounds, and that his service-connected thoracolumbar spine disability prevented him from walking more than 15 minutes, standing more than 5 minutes, and sitting more than 15 minutes at a time.

Accordingly, as there is evidence of unemployability as of the date of the VA headaches examination, March 3, 2015, the Board finds that date to be the appropriate effective date for the Veteran's entitlement to TDIU, and no earlier.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD:	K. Josey, Associate Counsel

Copy mailed to:	Veterans of Foreign Wars of the United States



Department of Veterans Affairs


